Citation Nr: 0830204	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to death benefits as the spouse of the deceased 
veteran.  




REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.





WITNESS AT HEARING ON APPEAL

The appellant's representative 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
August 1974.  The veteran died in December 2003; the current 
appellant asserts that she is the veteran's surviving spouse 
for compensation purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 administrative 
decision in which the RO denied entitlement to dependency and 
indemnity compensation (DIC) based on a finding that the 
appellant could not be recognized as the veteran's surviving 
spouse.  

The appellant's representative appeared before undersigned 
Veterans Law Judge at the RO in March 2008.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran and the appellant were divorced in July 2003; 
the appellant was the petitioner in that action.  

3.  The veteran died in December 2003.  

4.  The divorce was set aside by a default judgment in 
December 2005.  

5.  The evidence does not show that the appellant and the 
veteran had reconciled and resumed cohabitation prior to the 
veteran's death.  

6.  At the time of the veteran's death, the veteran and the 
appellant were not living together; their separation was not 
due to the misconduct of the veteran or procured by the 
veteran without the fault of the appellant.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran are not met.  38 U.S.C.A. §§ 
101, 103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.50, 
3.52 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the grounds 
of lack of legal merit or lack of entitlement to the law); 
Mason v. Principi, 16 Vet. App. 129 (2002) (in cases where 
the law, and not the evidence, is dispositive, the VCAA is 
not for application).  

Nonetheless, the Board points out that the appellant was 
provided during the course of the appeal with a VCAA notice 
letter in February 2007 advising her of the duties to notify 
and assist, as well as a Statement of the Case (SOC) in July 
2007 showing the evidence considered and the reasons why the 
claim remained denied.  

The appellant requested a hearing before the Board, and her 
representative duly testified before the Board in a hearing 
at the RO in March 2008.  

The Board finds that under the circumstances the RO has 
satisfied its duties to notify and assist the appellant, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to her.  See e.g. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

To be recognized as a veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
claimant must be a person of the opposite sex who was the 
spouse of the veteran at the time of the veteran's death and 
who had lived with the veteran continuously from the date of 
the marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of or procured 
by the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b)(1).  

The evidence of record shows that the veteran and the 
appellant married in August 1989.  In July 2003 the veteran 
and the appellant were divorced in an action by the Family 
Court of Wood County, West Virginia (Family Court) in which 
the appellant was the petitioner.  

The appellant appeared at the final divorce hearing in 
person; the veteran was represented by counsel.  The Family 
Court made findings of fact that neither party was 
incompetent, and that both parties had filed verified 
pleadings alleging and admitting the existence of 
irreconcilable differences.  

The veteran died on December [redacted], 2003 in Stanly County, North 
Carolina.  The death certificate reflects his marital status 
as "divorced."  

A Judgment Order of the Circuit Count of Wood County (Circuit 
Court) in December 2005 set aside the July 2003 divorce.  The 
Circuit Court order does not provide a reason, other than the 
Defendant party (the deceased veteran and any heirs, 
successors, assigns, devisees, creditors, or others claiming 
an interest in the veteran's estate) had failed to file any 
responsive pleadings.  Accordingly, default judgment was 
entered voiding the divorce.  

The appellant asserts through her representative that because 
the divorce was voided she is by definition the veteran's 
surviving spouse.  

The appellant also contends, in her correspondence to VA and 
through the testimony of her representative, that she did not 
desire the divorce, but rather that the veteran filed for the 
divorce against her will.  

The appellant asserts that the veteran was mentally 
incompetent to file for divorce and that shortly before his 
death the veteran contacted the appellant and asked her to 
come home to him.  

For the purpose of VA benefits, the validity of a marriage is 
proven according to the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 101(c); 38 C.F.R. § 3.1(j).  

In this case the marriage and the divorce occurred in Wood 
County, West Virginia; at the time of his death the veteran 
resided in Stanly County, North Carolina.  It is accordingly 
questionable whether West Virginia law or North Carolina law 
is controlling on the issue of the deceased veteran's estate 
and property benefits.  

However, although VA generally follows State court decrees in 
domestic relations matters, VA has consistently held that in 
matters related to gratuitous benefits where domestic 
relations are involved VA is not bound by the findings of a 
court in which the United States Government was not a party.  

Further, it is not necessary in this case for the Board to 
reach the question of whether the veteran and the appellant 
were or were not legally married at the time of the veteran's 
death, as the complete criteria for classification as a 
"surviving spouse" are not met.  

As noted, to be recognized as a veteran's surviving spouse 
the claimant must not only be the spouse of the veteran at 
the time of the veteran's death, but also have lived with the 
veteran continuously from the date of the marriage to the 
date of the veteran's death, except where there was a 
separation due to the misconduct of or procured by the 
veteran without the fault of the spouse.  38 C.F.R. 
§ 3.50(b)(1).  

In this case the evidence clearly shows that the veteran and 
the appellant did not live together at the time of the 
veteran's death, as she lived in West Virginia and he lived 
in North Carolina.  The veteran clearly believed himself to 
be divorced and held himself out to be divorced, as reflected 
in his correspondence to VA (sending VA a copy of the divorce 
decree) and as reflected in the death certificate.  

Further, as the appellant was the petitioner in the (voided) 
divorce, the evidence does not support a finding that the 
separation was due to the misconduct of the veteran, or 
procured by the veteran without the fault of the spouse.  

The appellant has asserted that the divorce was voided 
because the veteran was incompetent.  Nothing in the record 
substantiates that the competence of the veteran at the time 
of the divorce was a factor in the Circuit Court's default 
judgment.  Instead, the record shows that the veteran was 
competent, as reflected in a specific finding of the Family 
Court.  

Also, a VA field examination in November 2003, four months 
after the divorce and one month prior to the veteran's death, 
found that the veteran was competent to continue to receive 
VA benefits under supervised direct payment.  

The appellant has asserted that the veteran attempted to 
reconcile with her shortly before his death.  The evidence 
does not show, and the appellant does not assert, that the 
she and the veteran resumed living together prior to the 
veteran's death.  The purported attempt at reconciliation is 
accordingly not relevant to establishing status as surviving 
spouse.  

The appellant has asserted that the divorce was instigated by 
the veteran for reasons unknown, and that she did not want to 
go through with the divorce for religious reasons.  This is 
contradicted by the Family Court divorce decree, which 
clearly shows that the appellant was the petitioner and that 
both parties had asserted irreconcilable differences in the 
marriage.  

In summary, even if arguendo the veteran was still legally 
married to the appellant at the time of his death, the 
veteran and the appellant believed themselves to be divorced, 
held themselves out to be divorced, and did not live 
together.  The criteria for recognition of the appellant as 
the surviving spouse of the veteran are accordingly not met, 
and the claim must be denied.  

In this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to death benefits as the spouse of the deceased 
veteran is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


